DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 3-6, 8-10, 14-18, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 4, the limitation, “the paint film is composed of at least one layer” would encompass a multi-layered paint film within the claim scope and contradicts the preceding line which limits the paint film to single layer.  The same applies to Claim 14.  The scope of the claims is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al., U.S. Patent Application No. 2016/0184650, in view of Yamamoto et al., U.S. Patent No. 6,063,859.  As to Claims 1 and 3, Tachibana teaches a golf ball comprising a golf ball body and a paint film formed on a surface of the body, paragraph 0010.  A paint film may be formed on a surface of the golf ball body, paragraph 0038.  The paint film may be a single layer or at least one layer and an outermost paint film layer located at the outermost layer of the golf ball may contain, as a base resin, a polyurethane obtained by a reaction between a polyisocyanate composition and a polyol composition, paragraph 0038, and see Figure 1.      A polyol component of the polyol composition may consist of a urethane polyol, paragraph 0039.  .  Tachibana teaches that the polyisocyanate  may be a mixture of at least two polyisocyanates, paragraph 0053, suggesting an adduct modified product of hexamethylene diisocyanate in an amount of 30 to 100 mass %, but Tachibana does not specify an adduct modified product of hexamethylene diisocyanate in an amount in a range of from 30 to 100 mass %.  Yamamoto teaches a golf ball paint film including an adduct modified product of hexamethylene diisocyanate in an amount in a range from 30 to 100 mass %, noting as a sole polyisocyanate, to provide non-yellowing characteristics, Col. 3, ln. 23-25 and Col. 4, ln. 36-37 and see Table 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Tachibana with an adduct modified product of hexamethylene diisocyanate, in the claimed content range, as taught by Yamamoto, to provide Tachibana with a known concentration of a known substitute polyisocyanate component, as suggested.  Tachibana teaches that the outermost paint film layer may have a 10% elastic modulus in a range from 1 to 50 kgf/cm squared, paragraph 0015, being within the range of applicant’s inventive paint film.  The examiner finds that Tachibana, as modified, discloses the structural features of the claimed invention and further discloses structural features of applicant’s preferred paint film composition.  It follows that the golf ball of the prior art is capable of performing in the same manner as the inventive golf ball, namely by exhibiting an outermost paint film layer storage modulus in a range of from 10 to 100 MPa, at a temperature of 24 degrees C, and a loss tangent of the outermost paint film, measured with a dynamic viscoelasticity measuring apparatus, under the claimed conditions, having a peak temperature range from -40 to 40 degrees C (-20 to 20 degrees C).  "The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.  Claim 1 is treated as best understood, in view of the rejection under 35 USC §112(b).   As to Claim 4, Tachibana teaches that the urethane polyol may have a weight average molecular weight in a range from 5000 to 20000, see Table 5.   As to Claims 5 and 6, Tachibana teaches that the urethane polyol may include a polyether diol, having a number average molecular weight in a range of from 400 to 3000, as a constituent component, see Abstract.  As to Claim 8, the examiner finds that the golf ball of the prior art possess the structural features of the inventive ball according to the rationale applied in the treatment of Claim 1, the golf ball of the prior art is capable of performing in the same manner as the inventive ball, namely exhibiting a loss modulus within the claimed ranges, when tested under the conditions as claimed.  As to Claim 9, Tachibana teaches that the outermost paint film layer may have a 10% elastic modulus in a range of from 1 to 50 kgf/cm squared, paragraph 0015.  As to Claim 10, the examiner finds that the golf ball of the prior art possess the structural features of the inventive ball according to the rationale applied in the treatment of Claim 1, the golf ball of the prior art is capable of performing in the same manner as the inventive ball, namely exhibiting a dynamic friction coefficient within the claimed range.
Claims 14-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana, in view of Tarao et al., U.S. Patent Application No. 2010/0144468, and in further view of Yamamoto.  As to Claims 14 and 15, Tachibana is applied as in Claim 1.  Tachibana teaches that the polyisocyanate component of the polyurethane may comprise a mixture of two Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112. Claim 14 is treated as best understood, in view of the rejection under 35 USC §112(b).   As to Claims 16-18, Tachibana is applied as in Claims 4-6, respectively.  As to Claim 20, the examiner finds that the golf ball of the prior art possess the structural features of the inventive ball according to the rationale applied in the treatment of Claim 1, the golf ball of the prior art is capable of performing in the same manner as the inventive ball, namely exhibiting a loss modulus within the claimed range, when tested under the conditions as claimed.  As to Claim 21, Tachibana is applied as in Claim 9.  As to Claim 22, the examiner finds that the golf ball of the prior art possess the structural features of the inventive ball according to the rationale applied in the treatment of Claim 1, the golf ball of the prior art is capable of performing in the same manner as the inventive ball, namely exhibiting a dynamic friction coefficient within the As to Claim 23, Tachibana, as modified, is applied as in Claim 14.  Further, Tachibana, as modified by Yamamoto, teaches that the polyisocyanate component may contain the adduct-modified product of hexamethylene diisocyanate and the isocyanurate-modified product in a total amount in a range of from 70 to 100 mass %, noting as a sole polyisocyanate, to provide non-yellowing characteristics, Col. 3, ln. 23-25 and Col. 4, ln. 36-37 and see Table 1, Example 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Tachibana, as modified, with the claimed products of the polyisocyanate component present in a total amount within the claimed range, as taught by Yamamoto, to provide Tachibana, as modified, with a known substitute polyisocyanate composition.  
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana, in view of Yamamoto, as applied to claims 1 and 14 above, and further in view of Nakatani et al., U.S. Patent Application No. 2020/0231797.  Tachibana, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 24 and 26, Tachibana teaches that the adduct modified product from a diisocyanate, which may be hexamethylene diisocyanate, may be formed with a reaction including polyhydric alcohol, noting trimethylolpropane, paragraph 0054, suggesting the claimed compound.  Tachibana does not specifically disclose an adduct modified product of hexamethylene diisocyanate obtained by a reaction with polyhydric alcohol.  Nakatani teaches that a coating film may include an isocyanate adduct prepared by a reaction between hexamethylene diisocyanate and polyhydric alcohol, paragraph 0159.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Tachibana, as modified, with the adduct modified form of hexamethylene diisocyanate prepared by reaction with polyhydric alcohol, as taught by Nakatani, to provide Tachibana, as modified, with a known reaction component to form a triisocyanate.  As to Claims 25 and 27, Nakatani teaches that the In re Leshin, 125 USPQ 416 (CCPA 1960).  


Response to Arguments
Applicant’s arguments submitted 23 November 2021 have been considered but are not persuasive.
In response to applicant’s argument that golf ball paint films, which do not include an adduct modified form of diisocyanate exhibit inferior performance, the examiner maintains the position that a person of ordinary skill in the art would have found it obvious to include adduct modified diisocyanate.  The newly cited Tachibana reference as modified by Yamamoto, explained in terms of Tachibana, teaches that adduct and isocyanurate forms of hexamethylene diisocyanate and blends are suitable polyisocyanate compositions for a golf ball paint film.  Tachibana teaches 10% elastic modulus values covering the range exhibited by applicant’s 

In response to applicant’s argument that balls having a 10% elastic modulus within the range of the balls disclosed by Tachibana do not necessarily perform as well as the inventive balls and that the claimed range of storage modulus is not specifically disclosed, the examiner notes that the examples of inferior balls lack the adduct form of diisocyanate and the examiner maintains the position that Tachibana, as modified, discloses the structural features of the claimed invention, as discussed in the office action.  The disclosure of the cited prior art covers the 10% modulus range of example balls that perform well and the disclosure is taken to meet the claimed range.  The NCO/OH molar ratio is not specifically claimed.  It is inherent that the paint film of the ball of prior art has a measurable storage modulus and although the storage modulus is not measured and reported, the ball of prior art, possessing the structural features of the inventive ball would perform in the same manner.
In response to applicant’s argument that Yamamoto discloses a polyester based polyol instead of a urethane based polyol, the examiner maintains the positon that Yamamoto teaches that the discloses polyisocyanate materials promote non-yellowing of the paint film.  In view of the teaching of the prior art references, considered together, a person of ordinary skill in the art would have been motivated to take advantage of the non-yellowing characteristic in combination with a urethane based polyol. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner maintains the positon that the combined teaching of Tachibana with the cited secondary references, support a finding of obviousness.  Tachibana, Yamamoto, and Tarao teach similarly formulated paint compositions with a relatively limited selection of components, which may be combined as discussed in the office action to provide a formulation incorporating the claimed components.  Nakatani teaches that the triisocyanate formulation obtained by a reaction of hexamethylene diisocyanate with polyhydric alcohol is a known compound.  The prior art references make use of the materials forming the paint layer of the inventive golf ball paint layer and the discovery of the claimed invention is within reach by routine optimization.  
In response to applicant’s argument that Tachibana fails to provide a basis to modify the composition of the paint film layer to arrive at the claimed invention, the examiner maintains the position that it would have been obvious to modify the paint layer composition to include the constituent components, as discussed above.  The examiner maintains the position that failure to measure and report the storage modulus does not affect the conclusion that the presence of the claimed structural features would cause the ball of the prior art to exhibit the storage modulus of 
The examiner maintains the position that the failure of Yamamoto and Tachibana to disclose a specific example including an adduct of hexamethylene diisocyanate used solely or together with an isocyanurate-modified product of hexamethylene diisocyanate, does not overcome a rejection based on the teaching that an adduct of hexamethylene diisocyanate is a suitable component and may be used alone of combined with an isocyanurate-modified product of hexamethylene diisocyanate .  
In response to applicant's argument that the prior art does not recognize that a favorable storage modulus and loss tangent may be obtained by employing a combination of components, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner maintains the position that the prior art references recognize the same goals, namely improved spin performance in wet and dry conditions and the same collection of components are disclosed.  Routine optimization would lead one to the inventive paint layer formulation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner maintains the position that the disclosure of Yamamoto does not require that the diisocyanate components, as described, must be confined to compositions comprising only polyester polyols.  Tachibana 
In response to applicant’s argument that Tarao fails to provide an example of a composition including an adduct of hexamethylene diisocyanate, the examiner maintains the position that the failure of the reference to provide a specific example composition does not overcome a rejection based on a disclosure of the claimed component as being suitable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






  

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        10 January 2022